Citation Nr: 0835218	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1954.  This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2007, the Board granted a motion to advance this 
case on the docket.  
38 C.F.R. § 20.900(c) (2007).  This claim was remanded by the 
Board in November 2007 for further development and is now 
ready for disposition.


FINDINGS OF FACT

1.  The veteran was exposed to noise during active military 
service.

2.  A current bilateral hearing loss disability has been 
attributed to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned. 
38 C.F.R. § 3.303(b) (2007).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that the veteran's 
service medical records were unavailable and appear to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The Board 
recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

In the present case, the veteran contends that his hearing 
loss started in service as a result of exposure to noise.  
Specifically, he alleges that, during his summer camp 
training with the National Guard, he was exposed to 90 
millimeter cost artillery guns on a daily basis.  In this 
regard, the Board acknowledges that he is competent to report 
symptoms of hearing loss because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

In light of the veteran's competent testimony, as well as the 
heightened duty that exists when service records are 
unavailable, the Board places significant weight on the 
veteran's lay statements that he experienced hearing loss as 
a result of noise exposure during active duty.  For this 
reason, the Board finds that the veteran was exposed to noise 
during the service.  

Next, the Board finds that the veteran has bilateral hearing 
loss for VA disability compensation purposes.  A June 2008 VA 
auditory examination revealed that his auditory threshold 
exceeded the 26-decibel minimum in all frequencies, that he 
had auditory thresholds in each ear of 40 decibels or 
greater, and that his speech recognition scores were markedly 
lower than 94 percent.  Therefore, the auditory examination 
established that he has a current disability of bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.

Further, the Board finds that the competent evidence 
demonstrates that the veteran's bilateral hearing loss is 
causally related to active service.   In a private audiology 
evaluation conducted in July 2007, the audiologist opined 
that the veteran's hearing loss was probably due to noise 
exposure.  Significantly, the June 2008 VA audiology 
examination, which was conducted after a review of the entire 
claims file, also determined that his disability was "as 
least as likely as not" related to military noise exposure.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and VA opinion of record that is favorable to the 
veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b). The appeal is 
granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


